DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 February 2021 has been entered.
 

Claim Status
Claims 1, 3 – 8, 10 – 15, and 17 – 20 are pending.  Claims 1, 3, 4, 8, 10, 11, 15, 17, and 18 were amended.

Priority
As discussed in the interview on 14 January 2021, support for the claims as currently amended is only found in the instant specification, which was filed 16 October 2017 as a continuation-in-part of application PCT/CN2016/082417.   For example, “generating a data collection schedule” is not supported by the disclosure filed with 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 – 8, 10 – 15, and 17 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, 8, and 15 include the element/step “wherein the data collection schedule includes a frequency of data collection for the respective air quality sensor that is based at least in part on a travel route of the respective air quality sensor and historic air quality data collected along the travel route by the remote server”.  It is unclear if the data collection schedule is supposed to include both the “frequency of data collection” as well as the “travel route”, if the data collection schedule is only the “frequency of data collection”, or if the “data collection schedule” is dependent on the “travel route” and the “historic air quality data”, with the “frequency of data collection” as an intermediate calculation.  It is also unclear how the “remote server” collects “historical air quality data” along the travel route, as the server is not moving along the travel route.  For the purpose of the instant examination, the Examiner interprets this element/step as “”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 8, 10 – 15, and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alger et al., US 2016/0318368 (hereinafter 'Alger') in view of Borrel, US 2017/0272338 (hereinafter 'Borrel') in view of Sbianchi et al., US 20170166217 (hereinafter 'Sbianchi').

Regarding claim 1: Alger teaches a method of processing air quality data ([0019]: discloses automatic and predictive control of climate control systems based on air quality data), comprising:
at a processing unit of a first air quality monitoring station, wherein the processing unit has one or more processors and memory and the first air quality [Fig 3, 0067 – 0068]: automated climate control modulation (ACCM) system 300 includes a controller and memories for a unit that is controlling the climate control system of a vehicle):
receiving air indicator data collected by one or more air quality sensors, wherein the air indicator data reflects air quality in the vehicle and … the first air quality monitoring station … is communicably coupled to a remote server over a network ([Fig 1, 00047, 0048]: environmental sensors 152 detect the air quality within vehicle 150 and transmit data to ACCM 160 of the vehicle using wireless network 120, and also to servers 104 and 106 over network 102);
based on the air indicator data:
generating air quality data according to the air indicator data, wherein the air quality data is derived from the air indicator data collected by the one or more air quality sensors over a distance traveled by the one or more air quality sensors ([0073, 0074]: air quality evaluation and prediction engine 350 uses the data collected by vehicle sensors and external sources along the travel route to predict future air quality);
for each of the one or more air quality sensors, generating a data collection schedule … wherein the data collection schedule includes a frequency of data collection for the respective air quality sensor ([Fig 5, 0094 – 0097]: discloses acquiring data over a period of time, with intervals of collection that can vary rapidly or slowly based on how rapidly the predicted air quality is changing);
sending the air quality data, via the hardware base, to the remote server ([Fig 1, 0047]: data is transmitted to servers 104 and 106); and 
[0074, 0086]: discloses that alternate routes can be presented to the operator of the vehicle in order to minimize regions of bad air quality, where the Examiner interprets that providing locations would include GS information, and that the predication incorporates “historical data and current weather service data ([0086])”).

Alger is silent with respect to
the one or more air quality sensors are detachably coupled to a hardware base of the first air quality monitoring station via one or more data communication interfaces; 
for each of the one or more air quality sensors, generating a data collection schedule based on the air indicator data collected by the respective air quality sensor, wherein the data collection schedule includes a frequency of data collection for the respective air quality sensor that is based at least in part on a travel route of the respective air quality sensor and historic air quality data collected along the travel route by the remote server; and
wherein the server is configured to transmit the air quality data to a user terminal and cause display of the air quality data on the user terminal.

Borrel teaches 
[0055]: discloses a pollution detector 120 that may be mounted to a vehicle's air vent via a mount 160); and 
wherein the server is configured to transmit the air quality data to a user terminal and cause display of the air quality data ([Fig 3, 0063, 0065]: discloses a client device 116 that displays pollution information, which the Examiner interprets as equivalent to a user terminal displaying air quality data, where the pollution information is provided by server 108).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Alger in view of Borrel to provide a means to display areas of poor air quality to the operator of the vehicle using their portable device, particularly if the system is recommending an alternate route to avoid bad air quality.

Sbianchi teaches a method for dynamically controlling sensor-based data acquisition in vehicles ([Abstract]) that includes 
for each of the one or more sensors, generating a data collection schedule based on the data collected by the respective sensor ([0060, 0061]: discloses acquiring sensor data at variable rates based on weather information that includes “temperature, moisture levels, visibility, precipitation rate, etc.”, which the Examiner interprets as equivalent to a data collection schedule), wherein the data collection schedule [0041 – 0043]: discloses “boundary conditions” for the data acquisition that include the expected route and historical information, as well as “circumstances external to vehicle 110”). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Alger in view of Borrel in view of Sbianchi to dynamically control the frequency of data collection based on the anticipated travel path as well as the detected levels of air pollution gathered by the air quality sensors, in order to use more processing resources only when required by the levels of pollution encountered during the course of travel ([0019]).

Regarding claim 3: Alger in view of Borrel in view of Sbianchi teaches the method of claim 1, as discussed above.
Alger in view of Borrel is silent with respect to wherein the air quality sensors include a first air quality sensor, the method further comprising:
generating, for the first air quality sensor, (i) a first data collection schedule with a first data collection frequency for a first route taken by the first air quality sensor and (ii) a second data collection schedule with a second data collection frequency for a second route, different from the first route, taken by the first air quality sensor.

[Abstract]) that includes generating, for the first sensor, (i) a first data collection schedule with a first data collection frequency for a first route taken by the first sensor and (ii) a second data collection schedule with a second data collection frequency for a second route, different from the first route, taken by the first sensor ([0044, 0063]: discloses defining a set of boundary conditions that control the rate of data collection and analysis, where the boundary conditions may be based on the “current or predicted route” of travel of the vehicle.  The Examiner interprets the set of boundary conditions creates areas of different data collection frequencies along the different routes taken by the vehicle, and therefore by the sensor contained within the vehicle). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Alger in view of Borrel in view of Sbianchi to dynamically control the frequency of data collection by the air quality sensors within the vehicle based on the different travel paths taken by the vehicle, in order to use more processing resources only when required by the levels of pollution encountered during the course of travel ([0019]).

Regarding claim 4: Alger in view of Borrel in view of Sbianchi teaches the method of claim 1, as discussed above.
Alger in view of Borrel is silent with respect to wherein the air quality sensors include a first air quality sensor, the method further comprising:


Sbianchi teaches a method for dynamically controlling sensor-based data acquisition in vehicles ([Abstract]) that includes generating, for a first sensor, a data collection schedule that specifies a first data collection frequency for a first portion of a route taken by the first air quality sensor and specifies a second data collection frequency for a second portion of the route taken by the first sensor, wherein the first data collection frequency is distinct from the second data collection frequency and the first portion of the route is distinct from the second portion of the route ([0044, 0063]: discloses defining a set of boundary conditions that control the rate of data collection and analysis, where the boundary conditions may be based on the “current or predicted route” of travel of the vehicle.  The Examiner interprets the set of boundary conditions creates areas of different data collection frequencies along the different routes taken by the vehicle, and therefore by the sensor contained within the vehicle).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Alger in view of Borrel in view of Sbianchi to dynamically control the frequency of data collection by the air quality [0019]).

Regarding claim 5: Alger in view of Borrel in view of Sbianchi teaches the method of claim 4, as discussed above, wherein the first data collection frequency and the second data collection frequency are selected based at least in part on the historic air indicator data previously collected on the route (Alger: [0092]: currently measured weather conditions, air conditions, and historical air condition information for the area 440 … As a result, the ACCM system of the vehicle 410 may schedule appropriate control signals to be sent to the climate control system).

Regarding claim 6: Alger in view of Borrel in view of Sbianchi teaches the method of claim 5, as discussed above, wherein the historic air indicator data previously collected on the route include data collected by the respective air quality sensor and data collected by air quality sensors other than the respective air quality sensor (Alger: [0092]: sensor information from other vehicles 420).

Regarding claim 7: Alger in view of Borrel in view of Sbianchi teaches the method of claim 1, as discussed above, further comprising:
receiving integrated air quality data from the remote server (Alger: [0053]: ACCM 160 may utilize information obtained from remote information source), wherein the integrated air quality data is derived from the air quality data submitted to Alger: [0047]: information from environment sensors 130, other vehicles' sensors 140, and information available from data processing systems coupled to network 10), wherein the integrated air quality data combines the air quality data from the first air quality monitoring station and the one or more second air quality monitoring stations associated with the same geographic region (Alger: [0072]: The planned travel route information may be used to identify what geographical areas to investigate for purposes of determining air quality predictions).

Regarding claim 8: Alger teaches a system of processing air quality data, comprising:
a processing unit of a first air quality monitoring station that is located inside a vehicle, wherein the processing unit has one or more processors and memory, the memory storing instructions, which when executed by the one or more processors, cause the processors to perform operations comprising:
receiving air indicator data collected by one or more air quality sensors, wherein the air indicator data reflects air quality in the vehicle and the one or more air quality sensors are detachably coupled to a hardware base of the first air quality monitoring station via one or more data communication interfaces, and the hardware base is communicably coupled to a remote server over a network;
based on the air indicator data:

for each of the one or more air quality sensors, generating a data collection schedule based on the air indicator data collected by the respective air quality sensor, wherein the data collection schedule includes a frequency of data collection for the respective air quality sensor that is based at least in part on a travel route of the respective air quality sensor and historic air quality data collected along the travel route by the remote server;
sending the air quality data, via the hardware base, to the remote server, wherein the server is configured to transmit the air quality data to a user terminal and cause display of the air quality data on the user terminal; and
recommending an upcoming travel route for the vehicle according to a prediction of the air quality data along the upcoming travel route based on historic air quality data collected along the travel route by the remote server and GPS information that is associated with the air indicator data.

Regarding claim 10: Alger in view of Borrel in view of Sbianchi teaches the system of claim 8, as discussed above.
Alger in view of Borrel is silent with respect to wherein the air quality sensors include a first air quality sensor, the method further comprising:
generating, for the first air quality sensor, (i) a first data collection schedule with a first data collection frequency for a first route taken by the first air quality sensor and (ii) 

Sbianchi teaches a method for dynamically controlling sensor-based data acquisition in vehicles ([Abstract]) that includes generating, for the first sensor, (i) a first data collection schedule with a first data collection frequency for a first route taken by the first sensor and (ii) a second data collection schedule with a second data collection frequency for a second route, different from the first route, taken by the first sensor ([0044, 0063]: discloses defining a set of boundary conditions that control the rate of data collection and analysis, where the boundary conditions may be based on the “current or predicted route” of travel of the vehicle.  The Examiner interprets the set of boundary conditions creates areas of different data collection frequencies along the different routes taken by the vehicle, and therefore by the sensor contained within the vehicle). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Alger in view of Borrel in view of Sbianchi to dynamically control the frequency of data collection by the air quality sensors within the vehicle based on the different travel paths taken by the vehicle, in order to use more processing resources only when required by the levels of pollution encountered during the course of travel ([0019]).

claim 11: Alger in view of Borrel in view of Sbianchi teaches the system of claim 8, as discussed above.
Alger in view of Borrel is silent with respect to wherein the air quality sensors include a first air quality sensor, the operations further comprising:
generating, for the first air quality sensor, a data collection schedule that specifies a first data collection frequency for a first portion of a route taken by the first air quality sensor and specifies a second data collection frequency for a second portion of the route taken by the first air quality sensor, wherein the first data collection frequency is distinct from the second data collection frequency and the first portion of the route is distinct from the second portion of the route.

Sbianchi teaches a method for dynamically controlling sensor-based data acquisition in vehicles ([Abstract]) that includes generating, for a first sensor, a data collection schedule that specifies a first data collection frequency for a first portion of a route taken by the first air quality sensor and specifies a second data collection frequency for a second portion of the route taken by the first sensor, wherein the first data collection frequency is distinct from the second data collection frequency and the first portion of the route is distinct from the second portion of the route ([0044, 0063]: discloses defining a set of boundary conditions that control the rate of data collection and analysis, where the boundary conditions may be based on the “current or predicted route” of travel of the vehicle.  The Examiner interprets the set of boundary conditions creates areas of different data collection frequencies along the different routes taken by the vehicle, and therefore by the sensor contained within the vehicle).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Alger in view of Borrel in view of Sbianchi to dynamically control the frequency of data collection by the air quality sensors within the vehicle based on the different travel paths taken by the vehicle, in order to use more processing resources only when required by the levels of pollution encountered during the course of travel ([0019]).

Regarding claim 12: Alger in view of Borrel in view of Sbianchi teaches the system of claim 11, as discussed above, wherein the first data collection frequency and the second data collection frequency are selected based at least in part on the historic air indicator data previously collected on the route (Alger: [0092]: currently measured weather conditions, air conditions, and historical air condition information for the area 440 … As a result, the ACCM system of the vehicle 410 may schedule appropriate control signals to be sent to the climate control system).

Regarding claim 13: Alger in view of Borrel in view of Sbianchi teaches the system of claim 12, as discussed above, wherein the historic air indicator data previously collected on the route include data collected by the respective air quality sensor and data collected by air quality sensors other than the respective air quality sensor (Alger: [0092]: sensor information from other vehicles 420).

claim 14: Alger teaches the system of claim 8, as discussed above, wherein the operations further comprise:
receiving integrated air quality data from the remote server (Alger: [0053]: ACCM 160 may utilize information obtained from remote information source), wherein the integrated air quality data is derived from the air quality data submitted to the remote server by the first air quality monitoring station and one or more second air quality monitoring stations that are distinct from the first air quality monitoring stations (Alger: [0047]: information from environment sensors 130, other vehicles' sensors 140, and information available from data processing systems coupled to network 10), wherein the integrated air quality data combines the air quality data from the first air quality monitoring station and the one or more second air quality monitoring stations associated with the same geographic region (Alger: [0072]: The planned travel route information may be used to identify what geographical areas to investigate for purposes of determining air quality predictions).

Regarding claim 15: Alger in view of Borrel in view of Sbianchi teaches a non-transitory computer-readable storage medium storing instructions, the instructions, when executed by one or more processors of a processing unit of a first air quality monitoring station that is located inside a vehicle ([Fig 3, 0067 – 0068]: automated climate control modulation (ACCM) system 300 includes a controller and memories for a unit that is controlling the climate control system of a vehicle), cause the processing unit to perform operations comprising:
[Fig 1, 00047, 0048]: environmental sensors 152 detect the air quality within vehicle 150 and transmit data to ACCM 160 of the vehicle using wireless network 120, and also to servers 104 and 106 over network 102);
based on the air indicator data:
generating air quality data according to the air indicator data, wherein the air quality data is derived from the air indicator data collected by the one or more air quality sensors over a distance traveled by the one or more air quality sensors ([0073, 0074]: air quality evaluation and prediction engine 350 uses the data collected by vehicle sensors and external sources along the travel route to predict future air quality);
for each of the one or more air quality sensors, generating a data collection schedule … wherein the data collection schedule includes a frequency of data collection for the respective air quality sensor ([Fig 5, 0094 – 0097]: discloses acquiring data over a period of time, with intervals of collection that can vary rapidly or slowly based on how rapidly the predicted air quality is changing);
sending the air quality data, via the hardware base, to the remote server ([Fig 1, 0047]: data is transmitted to servers 104 and 106); and 
recommending an upcoming travel route for the vehicle according to a prediction of the air quality data along the upcoming travel route based on historic air quality data collected along the travel route by the remote server and GPS information that is associated with the air indicator data ([0074, 0086]: discloses that alternate routes 

Alger is silent with respect to
the one or more air quality sensors are detachably coupled to a hardware base of the first air quality monitoring station via one or more data communication interfaces; 
for each of the one or more air quality sensors, generating a data collection schedule based on the air indicator data collected by the respective air quality sensor, wherein the data collection schedule includes a frequency of data collection for the respective air quality sensor that is based at least in part on a travel route of the respective air quality sensor and historic air quality data collected along the travel route by the remote server; and
wherein the server is configured to transmit the air quality data to a user terminal and cause display of the air quality data on the user terminal.

Borrel teaches 
the one or more air quality sensors are detachably coupled to a hardware base of the first air quality monitoring station via one or more data communication interfaces ([0055]: discloses a pollution detector 120 that may be mounted to a vehicle's air vent via a mount 160); and 
[Fig 3, 0063, 0065]: discloses a client device 116 that displays pollution information, which the Examiner interprets as equivalent to a user terminal displaying air quality data, where the pollution information is provided by server 108).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Alger in view of Borrel to provide a means to display areas of poor air quality to the operator of the vehicle using their portable device, particularly if the system is recommending an alternate route to avoid bad air quality.

Sbianchi teaches a method for dynamically controlling sensor-based data acquisition in vehicles ([Abstract]) that includes 
for each of the one or more sensors, generating a data collection schedule based on the data collected by the respective sensor ([0060, 0061]: discloses acquiring sensor data at variable rates based on weather information that includes “temperature, moisture levels, visibility, precipitation rate, etc.”, which the Examiner interprets as equivalent to a data collection schedule), wherein the data collection schedule includes a frequency of data collection for the respective sensor that is based at least in part on a travel route of the respective sensor and historic data collected along the travel route by the remote server ([0041 – 0043]: discloses “boundary conditions” for the 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Alger in view of Borrel in view of Sbianchi to dynamically control the frequency of data collection based on the anticipated travel path as well as the detected levels of air pollution gathered by the air quality sensors, in order to use more processing resources only when required by the levels of pollution encountered during the course of travel ([0019]).

Regarding claim 17: Alger in view of Borrel in view of Sbianchi teaches the non-transitory computer-readable storage medium of claim 15.
Alger in view of Borrel is silent with respect to wherein the air quality sensors include a first air quality sensor, the operations further comprising:
generating, for the first air quality sensor, (i) a first data collection schedule with a first data collection frequency for a first route taken by the first air quality sensor and (ii) a second data collection schedule with a second data collection frequency for a second route, different from the first route, taken by the first air quality sensor.

Sbianchi teaches a method for dynamically controlling sensor-based data acquisition in vehicles ([Abstract]) that includes generating, for the first sensor, (i) a first data collection schedule with a first data collection frequency for a first route taken by the first sensor and (ii) a second data collection schedule with a second data collection [0044, 0063]: discloses defining a set of boundary conditions that control the rate of data collection and analysis, where the boundary conditions may be based on the “current or predicted route” of travel of the vehicle.  The Examiner interprets the set of boundary conditions creates areas of different data collection frequencies along the different routes taken by the vehicle, and therefore by the sensor contained within the vehicle). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Alger in view of Borrel in view of Sbianchi to dynamically control the frequency of data collection by the air quality sensors within the vehicle based on the different travel paths taken by the vehicle, in order to use more processing resources only when required by the levels of pollution encountered during the course of travel ([0019]).

Regarding claim 18: Alger in view of Borrel in view of Sbianchi teaches the non-transitory computer-readable storage medium of claim 15.
Alger in view of Borrel is silent with respect to wherein the air quality sensors include a first air quality sensor, the operations further comprising:
generating, for the first air quality sensor, a data collection schedule that specifies a first data collection frequency for a first portion of a route taken by the first air quality sensor and specifies a second data collection frequency for a second portion of the route taken by the first air quality sensor, wherein the first data 

Sbianchi teaches a method for dynamically controlling sensor-based data acquisition in vehicles ([Abstract]) that includes generating, for a first sensor, a data collection schedule that specifies a first data collection frequency for a first portion of a route taken by the first air quality sensor and specifies a second data collection frequency for a second portion of the route taken by the first sensor, wherein the first data collection frequency is distinct from the second data collection frequency and the first portion of the route is distinct from the second portion of the route ([0044, 0063]: discloses defining a set of boundary conditions that control the rate of data collection and analysis, where the boundary conditions may be based on the “current or predicted route” of travel of the vehicle.  The Examiner interprets the set of boundary conditions creates areas of different data collection frequencies along the different routes taken by the vehicle, and therefore by the sensor contained within the vehicle).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Alger in view of Borrel in view of Sbianchi to dynamically control the frequency of data collection by the air quality sensors within the vehicle based on the different travel paths taken by the vehicle, in order to use more processing resources only when required by the levels of pollution encountered during the course of travel ([0019]).

claim 19: Alger in view of Borrel in view of Sbianchi teaches the non-transitory computer-readable storage medium of claim 18, wherein the first data collection frequency and the second data collection frequency are selected based at least in part on the historic air indicator data previously collected on the route (Alger: [0092]: currently measured weather conditions, air conditions, and historical air condition information for the area 440 … As a result, the ACCM system of the vehicle 410 may schedule appropriate control signals to be sent to the climate control system).

Regarding claim 20: Alger in view of Borrel in view of Sbianchi teaches the non-transitory computer-readable storage medium of claim 19, as discussed above, wherein the historic air indicator data previously collected on the route include data collected by the respective air quality sensor and data collected by air quality sensors other than the respective air quality sensor (Alger: [0092]: sensor information from other vehicles 420).

Response to Arguments
35 USC §103
Applicant’s arguments with respect to claims 1, 3 – 8, 10 – 15, and 17 – 20 have been considered but are moot in view of the new ground(s) of rejection as necessitated by applicant's amendments.  Examiner agrees that Alger does not teach a frequency of data collection that is "based at least


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532.  The examiner can normally be reached on 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Brent A. Fairbanks/Primary Examiner, Art Unit 2862